Citation Nr: 1443267	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a low back injury with degenerative changes.

2.  Entitlement to a separate compensable rating for neurological impairment of the left lower extremity.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996 with additional service in the United States Army Reserves. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

When the case was last before the Board in August 2012, the issue of entitlement to a rating in excess of 20 percent for residuals of a low back injury with degenerative changes was remanded for additional development.  

As a threshold procedural matter, and as noted in the August 2012 remand, the Veteran is currently unrepresented in his appeal.  In October 2005, he signed a VA Form 21-22 authorizing Disabled American Veterans (DAV) to represent him.  In August 2011, he executed another VA Form 22a authorizing Veterans of Foreign Wars (VFW) to represent him, thus automatically revoking DAV's representation.  See 38 C.F.R. § 14.631(f)(1). 

However, the VFW did not accept representation of the Veteran explaining that it was against their policy and procedure to represent any veteran already in appeal status with the VA.  See Informal Hearing Presentation dated in May 2012.  In June 2012, the Board sent the Veteran a letter requesting clarification of his representation in this matter.  He was advised to identify his representative within 30 days and if the Board did not hear from him, then it would proceed as if he were unrepresented.  There was no response from the Veteran.  Because he has been adequately notified of his rights to appoint representation, the Board will conclude that he wishes to continue with the adjudication of his appeal unrepresented. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that for the time period prior to January 11, 2012 the Veteran's residuals of a low back injury with degenerative changes are manifested by forward flexion to no less than 40 degrees; there is no evidence of ankylosis of the spine or incapacitating episodes.

2.  The evidence of record shows that for the time period beginning January 11, 2012, the Veteran's residuals of a low back injury with degenerative changes are manifested by forward flexion to 30 degrees, considering functional loss due to pain, weakness, fatigability, and interference with sitting, standing and/or weight bearing; there is no evidence of ankylosis of the spine or incapacitating episodes.
 
3.  As of April 9, 2012, the Veteran's residuals of a low back injury with degenerative changes is manifested by mild incomplete paralysis of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for the time period prior to January 11, 2012 for residuals of a low back injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an increased rating of 40 percent, but not higher, for the time period beginning January 11, 2012 for residuals of a low back injury with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for separate 10 percent evaluation for left leg radiculopathy for the time period beginning March 7, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2013); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  The RO provided the Veteran a VA examinations in April 2008, December 2010, February 2012, and March 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's lumbar spine strain, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his lumbar spine disability.  As the April 2008, December 2010 and March 2013 examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons discussed further below, the Board also finds that the February 2012 VA examination report is adequate for evaluation purposes.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486 ; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine strain is currently rated under Diagnostic Code 5242, degenerative arthritis of the spine.  

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the spine, at 38 C.F.R. § 4.71a, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id. Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id ; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  

The Veteran filed a claim for an increased rating for his service-connected low back injury with degenerative changes in November 2007.  As such, the relevant time period on appeal is from November 2006 to the present.  

The medical records include an April 2008 VA examination report.  It notes that since his initial injury in service, the Veteran has had increasing low back pain which radiates down his left leg including his toes.  Imaging studies have revealed degenerative changes.  It was noted that there is no history of urinary incontinence, urinary urgency, urinary frequency, nocturia, fecal incontinence, constipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, or dizziness.  There is a history of fatigue, decreased motion, stiffness, and spasms.  There is no history of weakness or pain.  Physical examination revealed no spasm, atrophy, or weakness.  There was guarding, pain with motion, and tenderness.  The examiner indicated that any muscle spasm, localized tenderness, or guarding was noted to not be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture and head position were normal.  Gait was antalgic.  There were no abnormal spinal curvatures (there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis).  All muscles tested had full strength (5/5) except for hip flexion and hip extension, which was near full strength, measured at 4/5.  Muscle tone was normal.  Sensory examination was normal for vibration, pain, light touch, and position sense.  There was no abnormal sensation.  Reflexes were 1+ (hypoactive) for knee jerk and ankle jerk.  Plantar (Babinski) reflexes were normal.  The examiner specifically found no cervical or thoracolumbar spine ankylosis.  Range of motion testing revealed flexion of the thoracolumbar spine from zero to 45 degrees, with pain beginning at 40 degrees.  There was pain on motion and after repetitive use, but no additional loss of motion was found on repetitive use of the joint.  Extension was from zero to 10 degrees, with pain beginning at 10 degrees.  Right and left lateral flexion were each from zero to 15 degrees with pain beginning at 15 degrees.  Right and left lateral rotation were each from zero to 20 degrees with pain beginning at 15 degrees.  The examiner found that there was pain on motion and pain after repetitive use, but there was no additional loss of motion on repetitive use of the joint for any excursion of motion.  Lasegue's sign was not positive.  There was no vertebral facture.  Imaging studies from December 2007 revealed degenerative disc change at L5-S1, mild bulging annulus at L5-S1 with minimal effacement of thecal sac without central canal stenosis, and patent neural foramina.  It was noted that the Veteran was unemployed but not retired.  He indicated his back pain results in poor mobility and pain, and this is why he is unemployed.  The examiner noted that the Veteran's service-connected back disability has no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, and traveling; a moderate effect on exercise and recreation, and a severe effect on sports.  

A December 2009 VA emergency department record notes a chief complaint of chronic intermittent back pain, now with numbness on the left side that became more intense the night before.  The Veteran denied new injury.  It was also noted that the numbness on the left side began one week ago.  

A December 2009 VA X-ray study of the lumbosacral spine reveals no evidence of fracture, arthritic change or other bone abnormality.  Alignment and intervertebral disc spaces appear maintained.  The impression was negative examination.  

A January 2010 VA neurology diagnostic study report reflects that the Veteran did not appear for a nerve conduction and EMG test.  

A May 2010 private nerve conduction and EMG report reflects that the Veteran was seen for chronic back pain radiating to the left anterior thigh and medial leg for past 10 years.  Examination revealed circumferential numbness over the left lower extremity.  It was noted that motor strength appeared to be normal.  Left common peroneal and tibial motor studies were normal.  Left sural sensory study was normal.  Left H reflex latencies were normal bilaterally.  The impression was limited electrodiagnostic study did not show evidence of left lumbosacral radiculopathy.  

A December 2010 VA examination report reflects the Veteran's complaints of pain radiating from his low back to his left anterior thigh and medial leg for the past 10 years.  The Veteran reported that he is unable to hold down a job as a mechanic.  Examination revealed normal reflexes.  Sensory examination revealed decreased vibration, pain/pinprick, and light touch in the left foot.  Position sense was normal.  There were no dysesthesias.  Motor examination revealed full strength, normal muscle tone, and no atrophy.  Gait was described as antalgic.  There was no imbalance, tremor, or fasciculations.  It was noted that the Veteran did not appear for two electropmyography appointments.  The examiner also noted that private EMG from May 2010 revealed no radiculopathy.  The examiner further noted that the Veteran's usual occupation is mechanic, but he is unemployed (not retired).  The Veteran explained that his is unemployed due to his low back pain and radiculopathy.  The examiner found no objective evidence of lumbar radiculopathy.  

A February 2011 private EMG study report notes that the limited study was normal.  It was specifically noted that there is no electrodiagnostic evidence of radiculopathy affecting the lower extremities.  

A January 23, 2012 VA treatment record (in the Virtual VA claims file) reflects the Veteran's complaints of worsening back pain with radiation down the lower extremities, left worse than right.  It was noted that the radiating pain had been ongoing for a few months and was associated with tingling and numbness.  It was noted that a May 2010 EMG was negative for radiculopathy.  

A February 2012 VA examination report reflects a diagnosis of degenerative disc disease of the spine.  The Veteran reported flare-ups.  He has pain with prolonged walking that radiates to his legs.  Prolonged sitting also increases the pain.  He reported that over the past two to three weeks he has had difficulty bending forward to put on his shoes.  Range of motion testing revealed forward flexion to 45 degrees with objective evidence of painful motion beginning at 30 degrees.  Extension was to 15 degrees, with pain beginning at 15 degrees.  Right and left lateral flexion were each to 25 degrees with pain beginning at 15 degrees.  Right and left lateral rotation were each to 25 degrees with pain beginning at 15 degrees.  After repetitive motion, forward flexion was to 60 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, and left lateral flexion and right and left lateral rotation were each to 25 degrees bilaterally.  The examiner noted that there was additional limitation of motion following repetitive use testing.  The Board notes that this is true as it pertains to right lateral flexion because right lateral flexion decreased from 25 degrees to 20 degrees after repetitive motion.  Although forward flexion actually increased after repetitive motion, the fact that right lateral flexion decreased is sufficient explanation for the examiner's finding that there was additional limitation of motion following repetitive use testing, and as such, the Board does not find this portion of the examination to be inadequate for rating purposes.  The examiner also noted that the Veteran has functional loss and/or functional impairment of the thoracolumbar spine in that he has less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weightbearing.  The examiner stated that the Veteran has guarding or muscle spasm of the thoracolumbar spine, as well as local tenderness or pain to palpation of joints and/or soft tissue of the thoracolumbar spine.  The examiner stated that it is severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  On muscle strength testing, all muscle groups displayed full strength.  Muscle atrophy was not found.  Right knee and ankle reflexes were full but left knee and ankle reflexes were hypoactive (1+).  Sensory examination revealed normal examination of the right lower extremity.  The left lower extremity was normal for upper anterior thigh, but decreased for thigh/knee, lower leg/ankle, and foot/toes.  Straight leg testing was positive.  The Veteran complained of mild intermittent pain in the right lower extremity and moderate intermittent pain in the left lower extremity.  He denied constant pain, paresthesias/dysesthesias, and numbness in both lower extremities.  The examiner noted that the Veteran's complaints involved the sciatic nerve, but found no clinical evidence of radiculopathy.  To the extent this information was found internally inconsistent in the August 2012 remand, the Board finds that a reasonable interpretation of the examination report is that which is described above, and that the examiner's report of the Veteran's neurologic complaints is distinguished from the examiner's actual clinical findings and examination results/diagnosis, which does not include a diagnosis of radiculopathy.  The examination report further notes that the Veteran does have a diagnosis of IVDS, but he has not had any incapacitating epsiodes over the past 12 months due to IVDS.  It was noted that the Veteran's spine disability impacts his ability to work in that he has been a mechanic his whole life and now he cannot bend, reach, stoop, or crawl.  

An April 2012 private medical record reflects that the Veteran has a history of low back and left lower extremity pain.  The Veteran reported left side pain that was radiating, sharp, burning, and shooting.  He rated the pain at 3/10 at best and 10/10 at worst.  On examination, straight leg testing was positive on the left.  The assessment was lumbosacral radiculopathy at L4-5.  

A March 2013 VA examination report reflects that the Veteran has constant back pain, rated 5 out of 10.  He has daily flare ups which he rates at 10/10.  He takes Vicodin for the pain.  Range of motion testing revealed forward flexion to 60 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was to 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion were each to 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral rotation were each to 30 degrees, with objective evidence of painful motion beginning at 30 degrees.  After repetitive testing, forward flexion was to 60 degrees, extension was to 10 degrees, right and left lateral flexion were each to 20 degrees, and right and left lateral rotation were each to 30 degrees.  The examiner noted that the Veteran does not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing, but that he did have functional loss and/or functional impairment of the thoracolumbar spine in that he had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  

A March 2013 VA peripheral nerves examination report reflects that the Veteran reported mild left lower extremity constant pain, mild left lower extremity intermittent pain, and mild paresthesias/dysesthesias in the left lower extremity.  It was noted that the Veteran did not report left lower extremity numbness.  Muscle strength testing for knees and ankles was normal.  The examiner noted that there was no atrophy.  Knee reflexes were normal.  Ankle reflexes were 1+ (hypoactive).  Sensory examination for the left lower extremity was normal for light touch.  There were no trophic changes attributable to peripheral neuropathy.  The examiner diagnosed the Veteran with mild incomplete paralysis of the left sciatic nerve.  It was noted that EMG studies from February 2011 were normal.  

In order for the Veteran to receive a higher rating based upon limitation of motion, it must be shown that forward flexion of the thoracolumbar spine is to 30 degrees or less; or that there is favorable ankylosis of the entire thoracolumbar spine.  At the April 2008 VA examination, the Veteran had active flexion to 45 degrees with pain beginning at 40 degrees.  Even considering the pain on motion that set in at 40 degrees, and the pain after repetitive use, flexion was not limited to 30 degrees or less.  Importantly, the examiner stated that there was no additional loss of motion on repetitive use of the joint.  As such, flexion cannot be said to be limited to 30 degrees or less.  Moreover, as there was useful range of motion of the joint, ankylosis was not present (and the examiner explicitly found no ankylosis of the spine).  Therefore, a higher 40 percent rating is not warranted.  
In giving the Veteran the benefit of the doubt, the Board finds that the subsequent evidence shows that a higher 40 percent rating is warranted for the Veteran's service-connected low back disability based upon his painful forward flexion to 30 degrees documented at the February 2012 and March 2013 examinations.  Although he was able to forward flex to 60 degrees at the March 2013 VA examination, the examiner noted that painful motion objectively began at 30 degrees, that this functional loss/functional impairment was due to pain, and it manifested by interference with sitting, standing and/or weight-bearing.  Although determined to be internally inconsistent by the August 2012 remand, the February 2012 VA examination report objectively documents similar range of motion testing.  In this regard, at the February 2012 VA examination, forward flexion was to 45 degrees, and objective evidence of painful motion was noted to begin at 30 degrees.  Moreover, the examiner found that the Veteran had functional loss/functional impairment in terms of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  This additional functional impairment to 30 degrees based upon fatigability, weakness and interference with sitting, standing, and/or weightbearing therefore warrants a higher 40 percent rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  At the February 1, 2012 VA examination, the Veteran reported that during the past two to three weeks, he had found it difficult to bend forward to put on his shoes.  Based upon this information, and in giving the Veteran the Benefit of the doubt, the Board finds that a 40 percent rating is warranted as of January 11, 2012, which is three weeks prior to the date of the February 1, 2012 VA examination showing limitation of flexion warranting a higher 40 percent rating.

A rating in excess of 40 percent is not warranted, however.  In this regard, there is no evidence of ankylosis of the entire spine or the entire thoracolumbar spine.  As the examinations show, the Veteran retains useful motion of the entire spine and ankylosis was specifically not found by any examiner.  Therefore, a rating in excess of 40 percent is not in order.  

In terms of whether a higher rating is warranted based upon IVDS, in this case, the evidence from the March 2013 VA examination shows that the Veteran does not have a diagnosis of IVDS.  However, the February 2012 VA examiner indicated that the Veteran does have a diagnosis of IVDS.  In any event, the February 2012 VA examination report also notes that the Veteran does not have any incapacitating episodes due to IVDS.  Further, VA treatment records also do not reveal that the Veteran had any incapacitating episodes that required physician prescribed bed rest, and the Veteran has not alleged such.  Therefore, a higher rating based upon incapacitating episodes is not warranted at any time during the appeal period.

With regard to whether the Veteran should receive a separate rating for any objective neurological abnormalities associated with the Veteran's service-connected residuals of a low back injury with degenerative changes, the April 2008 and December 2010 VA examination reports specifically found no objective evidence of radiculopathy, the February 2012 VA examiner reported the Veteran's sciatic nerve complaints but determined that radiculopathy was not present, and May 2010 and February 2011 private EMG studies were normal, specifically finding no evidence of radiculopathy.  However, the April 2012 private medical record reflects a diagnosis of radiculopathy and the March 2013 VA peripheral nerves examination report reflects a diagnosis of mild incomplete paralysis of the left sciatic nerve.  

The Board acknowledges that the Veteran reported pain and numbness in his left leg for many years.  The Veteran is competent to report this pain, and such is consistent with the left lower extremity findings noted on VA examination in March 2013.  As such, there is competent medical evidence of record that shows that the Veteran has left lower extremity neurologic impairment manifested by mild incomplete paralysis of the sciatic nerve, as a residual of his service-connected low back disability.  Therefore, the Veteran is entitled to a separate rating of 10 percent, and no higher, as of the April 9, 2012 date of the private medical record, because this represents the first medical evidence of an actual diagnosis.  As previously noted, all objective medical evidence specifically testing for neurological disability of the lower extremities during the appeal period up to the April 9, 2012 private examination is specifically negative for a diagnosis of radiculopathy or other neurologic abnormality related to the Veteran's service-connected low back disability.  

The Veteran has not specifically alleged that a separate rating is warranted for right lower extremity neurological impairment due to his service-connected back disability, and although some of the medical evidence reflects right lower extremity complaints (for example, the February 2012 VA examination report reflects his complaints of mild intermittent pain involving the right lower extremity), no diagnosis specific to the right lower extremity has ever been rendered.  As noted above, the private EMG studies specifically found no radiculopathy in either lower extremity, and the VA examinations also conclude that the Veteran does not have right lower extremity neurological impairment.  Moreover, the April 2012 private medical record reflects only complaints regarding the left lower extremity.  As such, a separate compensable rating for right lower extremity impairment is not warranted.  

In sum, the schedular criteria for spine disorders does not show that a higher rating for the Veteran's residuals of a low back injury with degenerative changes is warranted prior to January 11, 2012 for the reasons discussed in detail above.  For this time period there is no reasonable doubt that could be resolved in his favor.  However, as of January 11, 2012, the Board finds that in giving the Veteran the benefit of the doubt, forward flexion was limited to 30 degrees, and as such, a higher 40 percent is warranted.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating beyond the 40 percent rating assigned for this time period or the 20 percent rating assigned prior to January 11, 2012.  Additionally, a separate 10 percent rating is warranted as of April 9, 2012 for radiculopathy of the left lower extremity due to his service-connected residuals of a low back injury with degenerative changes.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability, and separately rated left lower extremity radiculopathy, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a low back injury with degenerative changes, and separately rated left lower extremity radiculopathy, with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  There are higher ratings under the available diagnostic criteria for symptoms and clinical findings not present in the Veteran's case.  The Board notes that the Veteran has reportedly been unemployed at various time periods during the appeal period, and more recently the evidence reflects that on April 26, 2013 he was fired due to poor performance and not being able to perform the lifting requirements stated in his job description.  
The Veteran's lumbar spine disability results in decreased mobility, interference with sitting, standing, and weight bearing activity.  The Board finds that the rating criteria consider the functional impact of the Veteran's reduced range of motion with radiating pain, and the evidence does not indicate that his residuals of low back disability with degenerative changes, and separately rated left lower extremity radiculopathy, have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected lumbar spine disability and separately rated left lower extremity radiculopathy have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





ORDER

Entitlement to an increased evaluation in excess of 20 percent for residuals of a low back injury with degenerative changes for the time period prior to January 11, 2012 is denied.

Entitlement to an increased evaluation of 40 percent, but not higher, for residuals of a low back injury with degenerative changes for the time period beginning January 11, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted for the time period beginning April 9, 2012, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the reports of the April 2008 and December 2010 VA examinations indicate that the Veteran was not retired but that he was unemployed and that he attributed his unemployment to his service-connected back disability.  The February 2012 VA examination report indicates that the Veteran has been a mechanic his whole life and now he cannot bend, reach, stoop, or crawl due to his back condition.  More recently, the March 2013 VA spine examination report indicates that the Veteran had worked on a conveyor belt, but that he was unable to perform his duties lifting 60 pound objects, and consequently he was recently fired from his job due to his inability to do this work.  The March 2013 VA general medical examination report notes that it is unlikely that the Veteran could perform physical labor but he could perform sedentary work.  

In April 2013 the Veteran submitted a letter from his former employer, which states that his employment was terminated effective April 26, 2013 due to his poor performance and not being able to perform the lifting requirements stated in his job description.  The letter does not indicate the Veteran's job title or job description.  Moreover, the record does not contain sufficient information as to the Veteran's education or his complete work history.  He also has not been notified of the elements necessary to substantiate a claim for TDIU, and now that an increased rating has been awarded for the Veteran's service-connected back disability, to include a separate compensable rating for left lower extremity radiculopathy, the Board finds that a new VA opinion as to employability should be obtained.  

In sum, it would be fundamentally unfair to the Veteran to decide a claim which has not been appropriately developed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for a TDIU.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU, as well as include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  The RO must provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the results of the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities acting alone or in concert preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  When providing this opinion, the examiner should focus on the functional effects of the Veteran's service-connected disabilities.  A complete rationale for all opinions must be provided.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).  

4.  After the above actions have been completed, the RO must provide an initial adjudication of the claim of entitlement to TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  

5.  After the above actions have been completed, if the Veteran's claim for entitlement to TDIU remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


